Title: From John Adams to Elbridge Gerry, 3 May 1797
From: Adams, John
To: Gerry, Elbridge



Dr Sir
May 3. 1797

There are many parts of your Letter I have omitted, indeed it requires more Leisure than I have to do it Justice.
Men of Cander and Discernment, you observe, have thought that my Predecessor erred, in some particulars. This may be and who has not? But you must remember that the French were always antifederalists. Always opposed and countenanced and stimulated the Party that opposed the federal Government—a very numerous Party alway’s. As to the Legislative Augmentation of his Powers I know not what you mean.—as to any trenching on the Constitution I know of no such Thing.
As to having all his Executive officers Subject to his Nod—I suppose that means his Power of Removal. This Power I hold to be a Sacred Part of the Constitution without which the Government could not exist. If Executive officers, hold their offices independent of the head, and can intrigue with Members of Senate and the House, to assist them in opposing the Execution of the Laws, the Executive Authority would be a Nose of Wax.—The truth I know is on the other side. He appointed many rancorous Anti federalists who employed the Influence of their offices and in some instances the public Money to promote the opposition to his Government.
The Unity, Consistency, Promptitude, secrecy and Activity of the whole Executive Authority, are so essential in my Republican system, that without them there can be no Peace order Liberty or Property in society. A Republican Government without it is worse than a monarchical.
But there is so little Uniformity of sentiment among the People of America, concerning systems of Government that I am afraid they are destined to Calamity and Misery. Foreign french Influence poisons our People by propagating such sentiments among them As will spring up one day in a harvest of Anarchy.
Instead of the Executive encroaching on the Legislative, in my Opinion the H. of Reps have discovered an incessant hankering after the Executive Power. And their Leaders have fallen into all the Ambition Jealousies & Rivalries which constantly Spring up, obstruct the Government and produce Anarchy, whenever popular Assemblies meddle with Executive Power.
Executive Power poisons & corrupts a popular Assembly, whenever it attempts to meddle with it.
Jealousies, Envy and disputes will eternally arise between popular Leaders in Legislative Assemblies and executive officers. The Lust of Power, the ambition of the Lustre & Eulat will forever sting popular Representatives and if the Constitution allows them to meddle with Executive Power, they instantly make Mischief—The last House—let the cat out of the Bag—They wanted to be Maire du Palais. But I cannot enlarge.
I am as ever

J.A